IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Flagg,                          :
                    Petitioner         :
                                       :
                                       :
                    v.                 :
                                       :
International Union, Security, Police, :
Fire Professionals of America,         :
Local 506; International Union,        :
Security, Police, Fire Professionals :
of America; Pennsylvania State         :
System of Higher Education;            :
Cheyney University of Pennsylvania, :
and Frank Kelly,                       :
                    Respondents        :     No. 641 M.D. 2011



                                      ORDER


             NOW, September 20, 2016, upon consideration of petitioner’s

application for reargument, the application is denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge